IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                 : No. 107 MM 2017
                                             :
                                             :
             v.                              :
                                             :
                                             :
RICK LAVAR CANNON                            :
                                             :
                                             :
PETITION OF: TIMOTHY T. ENGLER,              :
ESQUIRE                                      :


                                        ORDER


PER CURIAM

      AND NOW, this 18th day of September, 2017, in consideration of the Motion for

Withdrawal of Counsel, this matter is REMANDED to the Court of Common Pleas of

Lebanon County for that court to determine whether Petitioner’s current counsel should

be granted leave to withdraw. See Pa.R.Crim.P. 120(B) (providing that a court must

determine whether an attorney may be granted leave to withdraw).

      If current counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Petitioner being appointed counsel or granted leave to proceed pro se.

The Court of Common Pleas of Lebanon County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its

determination.